SCHEDULE 14C Information Statement Pursuant to Section 14(c)of the Securities Exchange Act of Check the appropriate box: o Preliminary information statement þ Definitive information statement o Confidential, for use of the Commission only (as permitted by Rule 14c-5(d)(2)) UNIFY CORPORATION(Name of Registrant as Specified in Its Charter) Payment of Filing Fee (Check the appropriate box): þ No fee required. o Fee computed on table below per Exchange Act Rules 14c-5(g) and 0-11. (1) Title of each class of securities to which transaction applies: (2) Aggregate number of securities to which transaction applies: (3) Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0- 11 (set forth the amount on which the filing fee is calculated and state how it was determined): (4) Proposed maximum aggregate value of transaction: (5) Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: (2) Form, Schedule or Registration Statement No.: (3) Filing Party: (4) Date Filed: UNIFY CORPORATION1420 Rocky Ridge Drive, Suite 380Roseville, California 95661 August 10, NOTICE OF ACTION BY HOLDERSOF A MAJORITY OF OUTSTANDING SHARES Dear Stockholder: The enclosed Information Statement is being furnished to holders of shares of common stock, par value $0.001 per share, of Unify Corporation, a Delaware corporation, to notify you of an action taken by written consent of holders of a majority of the outstanding shares of our common stock. On June 29, 2010, we acquired Strategic Office Solutions, Inc., a California corporation (“Daegis”), by merging a newly-formed, wholly-owned subsidiary of Unify with and into Daegis. As consideration for the Daegis acquisition, we paid the Daegis shareholders $24.0 million in cash, issued the Daegis shareholders 2,085,714 shares of our common stock in a private placement and issued the Daegis shareholders $6.2 million in convertible promissory notes. To finance the cash portion of the purchase price for Daegis, we entered into a $30.0 million senior credit agreement between Unify and Hercules Technology II, L.P. as senior lender. In connection with the Hercules credit agreement, we issued Hercules a warrant to purchase 718,860 shares of our common stock. The purpose of the Information Statement is to notify our stockholders that on June 25, 2010, we received written consent of holders representing 5,844,473 shares of our common stock (55.35% of our issued and outstanding shares of common stock), approving: the issuance of 1,771,429 shares of our common stock issuable upon conversion of the $6.2 million in convertible notes issued to the Daegis shareholders; and the issuance of 718,860 shares of our common stock issuable upon exercise of the warrant issued to Hercules as part of the senior credit facility. The enclosed Information Statement is being furnished to you to notify you of the foregoing actions by written consent of holders of a majority of the outstanding shares of our common stock. The consents that we received constitute the only stockholder approvals required for the above-described transactions under the Delaware General Corporation Law and our Certificate of Incorporation and Bylaws. Our Board of Directors is not soliciting your proxy in connection with the transactions and proxies are not being requested from stockholders. The conversion of the convertible notes and the exercise of the warrant will not be effected before a date that is at least 20 calendar days after the date that the Information Statement is mailed to our stockholders. You are urged to read the Information Statement in its entirety for a description of the actions taken by holders of a majority of the outstanding shares of our common stock. WE ARE NOT ASKING YOU FOR A PROXY ANDYOU ARE REQUESTED NOT TO SEND US A PROXY - 2 - We are mailing this Notice and the accompanying Information Statement to holders of our common stock on or about August 10, 2010. Sincerely, Todd E. Wille President and Chief Executive Officer - 3 - WE ARE NOT ASKING YOU FOR A PROXY ANDYOU ARE REQUESTED NOT TO SEND US A PROXY UNIFY CORPORATION1420 Rocky Ridge Drive, Suite 380Roseville, California INFORMATION STATEMENT General This Information Statement is being furnished to holders of shares of common stock, par value $0.001 per share, of Unify Corporation to notify you of a written consent received from holders of a majority of the outstanding shares of our common stock. On June 29, 2010, we acquired Strategic Office Solutions, Inc., a California corporation (“Daegis”), by merging a wholly owned subsidiary of Unify with and into Daegis. Daegis is an electronic discovery and litigation support solutions provider with an expansive software and professional services offering that includes data collection, eDiscovery analytics, project management, cost-burden analysis and litigation readiness. We acquired Daegis because we believe that the combination of our archive repository and Daegis’ eDiscovery services and technology will facilitate a new data management offering for corporate legal departments and law firms; and that the combination of complementary solutions will allow clients to strategically manage their data within their firewalls, use Daegis analytic tools to benefit from intelligent selection of responsive data early in the litigation process, and preserve and repurpose valuable attorney work-product across multiple matters. As consideration for the acquisition of Daegis, we paid the shareholders of Daegis $24.0 million in cash and, in a private placement, issued these shareholders $6.2 million in convertible promissory notes (the “Convertible Notes”) and 2,085,714 shares of our common stock. We have agreed to file with the Securities and Exchange Commission (the “SEC”) a registration statement registering the shares issued to the Daegis shareholders and the shares issuable upon conversion of the Convertible Notes. Each of the merger agreement pursuant to which we acquired Daegis and the registration rights agreement pursuant to which we have agreed to register these shares was filed with the SEC as an exhibit to our Current Report on Form 8-K filed on July 1, 2010. In order to finance the acquisition of Daegis, on June 29, 2010 we also entered into a $30.0 million senior credit agreement (the “Credit Agreement”) with Hercules Technology Fund II, L.P. (“Hercules”). The Credit Agreement includes a $24.0 million term loan and a $6.0 million revolving credit facility. The term and revolving facilities each mature on June 29, 2015. As consideration for Hercules’ agreement to enter into the Credit Agreement, we issued Hercules a warrant to purchase 718,860 shares of our common stock, at an initial exercise price of $3.30 per share (the “Hercules Warrant”). Each of the Credit Agreement pursuant to which we issued the Hercules Warrant and the registration rights agreement pursuant to which we have agreed to register the shares issuable upon exercise of the Hercules Warrant was filed with the SEC as an exhibit to our Current Report on Form 8-K filed on July 1, 2010. - 4 - The purpose of this Information Statement is to notify our stockholders that on June 25, 2010, we received written consents from holders of 5,844,473 shares of our common stock (55.35% of our issued and outstanding common stock), approving: the issuance of 1,771,429 shares of our common stock that could be issued upon conversion of the $6.2 million in Convertible Notes; and the issuance of shares of our common stock issuable upon exercise of the Hercules Warrant. We are mailing the Notice of Action by the Holders of a Majority of the Outstanding Shares (the "Notice") and this Information Statement to all holders of record of our common stock on the close of business on June 25, 2010, which is the record date for the actions taken pursuant to the June 25, 2010 written consent. On June 25, 2010, we had 10,558,613 shares of our common stock outstanding. Each share of common stock is entitled to one vote. In accordance with Rule 14c-2 under the Securities Exchange Act of 1934, as amended (the "Exchange Act"), the actions approved by holders of a majority of our issued and outstanding common stock on June 25, 2010 will not become effective until at least 20 calendar days after the date that we mail the Notice and this Information Statement to our stockholders. We expect that the Convertible Notes will be converted shortly after the approved actions become effective. The Hercules Warrant may or may not be exercised at the holder’s election after the approved actions become effective, but must be exercised prior to its expiration on June 29, 2020. The General Corporation Law of the State of Delaware does not provide for appraisal or similar statutory rights as a result of the actions being taken. We will pay the costs of preparing and mailing the enclosed Notice and this Information Statement to our stockholders. We are mailing the Notice and this Information Statement to holders of our common stock on or about August 10, 2010. We will only deliver one Information Statement to multiple security holders sharing an address unless we have received contrary instructions from one or more of the security holders.
